NO. 07-07-0176-CR

                           IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL A

                                   JUNE 26, 2007

                       ______________________________


                    HOWARD ANTHONY LOVING, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY;

          NO. D-1-DC-06904094; HONORABLE CHARLES BAIRD, JUDGE

                       _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


      Pursuant to a plea bargain, Appellant, Howard Anthony Loving, pleaded guilty to,

and was convicted of, conspiracy to commit aggravated robbery. The agreed punishment

of fifteen years confinement was imposed. The trial court entered a Certification of
Defendant’s Right to Appeal in which it certified the case is a plea bargain from which

Appellant has no right of appeal.


       By letter dated May 29, 2007, this Court notified Appellant’s counsel that the

certification reflected no right of appeal and requested a response before June 11, 2007.

The Court also notified counsel that failure to file an amended certification showing a right

of appeal or failure to provide other grounds for continuing the appeal would result in

dismissal per Rule 25.2(a)(2) & (d) of the Texas Rules of Appellate Procedure. No

response was filed nor was an amended certification reflecting a right of appeal made a

part of the record.


       Consequently, the appeal is dismissed.


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




                                             2